PER CURIAM.
Inasmuch as appellant’s notice of appeal was not timely filed, we are required to dismiss this appeal for lack of jurisdiction. Because appellant alleges, however, that she was misadvised by an employee of the Unemployment Appeals Commission concerning the requirement that the notice of appeal be timely filed rather than merely timely mailed, this disposition is without prejudice to appellant’s right to seek relief *659by filing a motion with the Unemployment Appeals Commission requesting that it vacate and reenter the final order at issue. See Etienne v. Simco Recycling Corp., 721 So.2d 399 (Fla. 3d DCA 1998).
APPEAL DISMISSED.
KAHN, BENTON, and CLARK, JJ., concur.